Citation Nr: 1236165	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  12-20 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a left eye disability, to include deterioration and loss of the eye.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to November 1955. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which reopened the claim for service connection for loss of an eye and denied service connection on the merits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for a left eye disability, to include deterioration and loss of the eye, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2008 rating decision denied service connection for loss of an eye; the Veteran did not submit a substantive appeal for that decision, and it became final.  

2.  Evidence added to the record since the September 2008 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a left eye disability, to include deterioration and loss of the eye, and does raise a reasonable possibility of substantiating that claim.



CONCLUSIONS OF LAW

1.  The September 2008 rating decision which denied service connection for loss of an eye is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 2008 rating decision is new and material, and the claim for service connection for a left eye disability, to include deterioration and loss of the eye, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The Board is reopening the Veteran's claim for service connection for a left eye disability, to include deterioration and loss of the eye, and remanding it for further development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim,  VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The September 2008 rating decision denied service connection for loss of an eye because the Veteran did not provide or identify any evidence that would support a current diagnosis.  An August 2009 statement of the case (SOC) denied service connection based on the report of a July 2009 VA examination.  The VA examination report notes that private medical records showed that the Veteran first developed glaucoma in 1975, and underwent left eye evisceration in 2007.  The report provides the opinion that the Veteran's loss of the left eye was not caused by or the result of surgeries during active duty, but was related to intractable glaucoma that developed secondary to left eye trauma at age 6.  

The Veteran did not submit a substantive appeal, and the September 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2002).  

In addition to the July 2009 VA examination report, evidence of record at that time included the Veteran's service treatment records.  They show that at entrance in September 1951 the Veteran had left eye distant vision of 20/100, corrected to 20/40.  In April 1955, she underwent a left eye capsulotomy to treat a persistent pupillary membrane, secondary to old discission of traumatic cataract due to an eye injury at age 6.  This was characterized as not incurred in the line of duty and existed prior to service.  In July 1955, the Veteran underwent correction of left eye strabismus, the cause of which was unknown.  This was characterized as not incurred in the line of duty and existed prior to service.  At separation examination in November 1955, irregularity of the left eye pupil was noted, and the Veteran had left eye distant vision of 20/400.  

The evidence of record also included post-service private medical records, which include a November 2007 operative report for evisceration of the left eye, noting that the Veteran lost vision after developing posttraumatic glaucoma around the age of 40.

In connection with her application to reopen her service connection claim, the Veteran submitted an October 2009 opinion from her private treating ophthalmologist.  He noted that the Veteran had eye trauma at the age of 6.  At enlistment, she had 20/40 left eye vision.  She underwent surgery during active duty, and ended up with 20/400 vision.  He stated that the Veteran's eye condition may have been aggravated by,  or acquired during, her active duty surgeries. 

The Board finds that this opinion constitutes new and material evidence.  It is a new document that was not previously submitted to VA.  It is material because it constitutes evidence that the Veteran's active duty may have aggravated a preexisting left eye disability.  It is not cumulative or redundant of the evidence of record at the time of the September 2008 rating decision or the August 2009 SOC, and it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a left eye disability, to include deterioration and loss of the eye, is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the claim for service connection for a left eye disability, to include deterioration and loss of the eye, has been reopened, the claim must be considered de novo.  On review, the Board finds that additional development is needed. 

In response to the October 2009 private medical opinion, VA conducted another VA examination in January 2011.  Although the report provides that the examiner reviewed the Veteran's claims file, it fails to address the deterioration in the Veteran's visual acuity during active duty or the October 2009 private medical opinion that was based on those changes in visual acuity.  The report fails to provide adequate reasons and bases for the opinion that the Veteran's current left eye condition was not caused by or a result of the active duty strabismus surgery, and that the Veteran's childhood trauma most likely resulted in all subsequent ocular problems with the left eye.  The report also fails to address whether the Veteran's active duty aggravated the pre-existing left eye condition beyond its natural progression, as shown by in-service eye deterioration of visual acuity and post-service loss of the eye.

The Board therefore finds that the report of the January 2011 VA examination is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to the examiner who conducted the January 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims folder and the January 2011 VA examination report.  

The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's active duty, including the left eye capsulotomy and correction of left eye strabismus, aggravated a pre-existing left eye disability beyond its natural progression, as shown by in-service eye deterioration of visual acuity and post-service loss of the eye.  

In doing so, the examiner is asked to specifically address the deterioration in the Veteran's visual acuity during active duty and the October 2009 private medical opinion.

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


